Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0238903) in view of Ha (US 2002/0105604)
Regarding claim 1, Morimoto teaches that a semiconductor substrate (Fig. 1-6, [0051-0075]) comprising: 
a switching element (TFT in Fig. 1, [0051]); 
a first organic insulating film (109 in fig. 1, [0058]) covering the switching element (TFT in Fig. 1, [0051]); 
a first metal line (M1 corresponding to 30 in Picture 1) and a second metal line (M2 corresponding to 30 in Picture 1) arranged in a first direction (the horizontal direction in Fig. 2 and Picture 1) and extending in a second direction (the signal line 20 extending direction in Picture 1) intersecting the first direction (the horizontal direction in Picture 1); and 
an electrode (the pixel electrode 112 in Picture 1 and Fig. 1-2, [0056]) in in an insular shape (Picture 1) located between the first metal line and the second metal line (Picture 1), wherein 
the first organic insulating film (109 in fig. 1, [0058]) includes a first surface (the bottom surface of 109 in Fig. 1) and a second surface (the top surface of 109 in Fig. 1) on a side opposite to the first surface (Fig. 1), 
the switching element (TFT in Fig. 1, [0051]) is covered with the first surface (the bottom surface of 109 in Fig. 1), 
the first metal line (M1 corresponding to 30 in Picture 1), the second metal line (M2 corresponding to 30 in Picture 1), and the metal electrode are located on the second surface side (the top surface of 109 in Fig. 1), 
the first metal line (M1 corresponding to 30 in Picture 1) includes a first portion (P1 in Picture 1) extending in the second direction (the signal line 20 extending direction in Picture 1) and a second portion (P2 in Picture 1) having a width (W2 in Picture 1) larger than a width of the first portion (W1 of P1 in Picture 1), 
the second portion (P2 in Picture 1) includes an arcuate first edge (E1 in Picture 1) and an arcuate second edge (E2 in Picture 1) located on a side opposite to the first edge (E1 in Picture 1), in planar view (Picture 1), and 
the electrode (the pixel electrode 112 in Picture 1 and Fig. 1-2, [0056]) has a polygonal shape (Picture 1, Fig. 2) having n corners (Picture 1, Fig. 2) or an elliptic shape where n is larger than four (n=6 in Picture 1, Fig. 2).
Morimoto teaches that the electrode (the pixel electrode 112 in Picture 1 and Fig. 1-2, [0056]) is a pixel electrode. Morimoto does not teach that the electrode is a metal electrode.
Ha teaches that an electrode being a pixel electrode (119b in Fig. 10-10C, [0073-0075]) is a metal electrode ([0075]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ha for the system of Morimoto such that in the system of Morimoto, the electrode is a metal electrode. The motivation is to provide an electrode very resistant to the dry etching with the low resistance and high reflectance properties (Ha, [0075]).

    PNG
    media_image1.png
    534
    488
    media_image1.png
    Greyscale

Picture 1, from Fig. 2 of Morimoto (US 2016/0238903)

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Ha as applied to claim 1 above, and further in view of Tsuei (US 2020/0183235).
Regarding claim 2, Morimoto also teaches that a scanning line (10 in Fig. 2, [0054]) extending in the first direction (the horizontal direction in Fig. 2 and Picture 1), wherein the switching element (TFT in Fig. 1, [0051]) comprises a drain electrode (S and/or 107 in Fig. 1, [0055-0059]) and a gate electrode (105 in Fig. 1, [0054]) which is a part of the scanning line (10 in Fig. 2, [0054]), the drain electrode (S and/or 107 in Fig. 1, [0055-0059]) is in contact (Fig. 1) with the first surface of the first organic insulating film (the bottom surface of 109 in Fig. 1), the electrode  (the pixel electrode 112 in Picture 1 and Fig. 1-2, [0056]) is connected to the drain electrode (S and/or 107 in Fig. 1, [0055-0059]) through a contact hole (130 in Fig. 1) formed in the first organic insulating film (109 in fig. 1, [0058]). Since Morimoto in view of Ha already teaches that the electrode is the metal electrode, Morimoto in view of Ha teaches that the metal electrode is connected to the drain electrode through a contact hole formed in the first organic insulating film. Morimoto in view of Ha does not teach that the drain electrode includes an arcuate third edge opposed to the scanning line in planar view. 
Tsuei teaches that a drain electrode (160 in Fig. 1-4, [0029, 0031-0032, 0037-0038]) includes an arcuate third edge (Fig. 1 and Fig. 3) opposed to a scanning line (120 in Fig. 1 and 3) in planar view (Fig. 1 and 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tsuei for the system of Morimoto in view of Ha such that in the system of Morimoto in view of Ha, the drain electrode includes an arcuate third edge opposed to the scanning line in planar view. The motivation is to provide electrical connection to the curved edge portions of pixel electrode, and bright-state transmittance, the dark-state transmittance, or the maintenance ratio of the viewing-angles of the display panel can be kept within the desired design range, and the display quality of the display panel is thereby improved (Tsuei, [0006]).
Regarding claims 3 and 6, Morimoto also teaches that an inorganic insulating film (111 in fig. 1, [0060]) located on the first organic insulating film (109 in fig. 1, [0058]). Ha also teaches the following elements (Fig. 3, Fig. 10-10C):
(Claim 3) a transparent electrode (119a in Fig. 10C, [0071]) in an insular shape (Fig. 3) located between the first organic insulating film (151 in Fig. 10B-10C, [0070]) and the inorganic insulating film (169 in Fig. 10C, [0074]), wherein the transparent electrode (119a in Fig. 10C, [0071]) is connected to the metal electrode (119b in Fig. 10-10C, [0073-0075]), and the transparent electrode (119a in Fig. 10C, [0071]) has a polygonal shape (Fig. 3) having n corners or an elliptic shape in planar view, where n is larger than four (Fig. 3, n=8);
(Claim 6) the drain electrode (135 in Fig. 10A-10B, Fig. 3, [0070]), the metal electrode (119b in Fig. 10-10C, [0073-0075]), and the transparent electrode (119a in Fig. 10C, [0071]) are overlaid on each other (Fig. 10A-10B, Fig. 3) in planar view (Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ha for the system of Morimoto in view of Ha and Tsuei such that in the system of Morimoto in view of Ha and Tsuei, 
(Claim 3) an inorganic insulating film located on the first organic insulating film; and a transparent electrode in an insular shape located between the first organic insulating film and the inorganic insulating film, wherein the transparent electrode is connected to the metal electrode, and the transparent electrode has a polygonal shape having n corners or an elliptic shape in planar view, where n is larger than four;
(Claim 6) the drain electrode, the metal electrode, and the transparent electrode are overlaid on each other in planar view.
The motivation is to provide a transflective liquid crystal display (LCD) device implementing selectable reflective and transmissive modes (Ha, [0003]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maede (US 2017/0192279, 1st interpretation) in view of Akiyoshi (US 2019/0056620).
Regarding claim 9, Maede teaches a display device (Fig. 1-13, [0023-0075]) comprising: 
a scanning line (G in Fig. 3 and 5-6, [0036-0040]) extending in the first direction (the horizontal direction in Fig. 3-6); 
a signal line (S/S1/S2/S3 in Fig. 3 and 6, [0036-0040]) extending in a second direction (the signal line S extending direction in Fig. 4-6) intersecting the first direction (the horizontal direction in Fig. 3-6); 
a first insulating film (12 in Fig. 7, [0059-0060]) covering ([0060]) the signal line (S/S1/S2/S3 in Fig. 3 and 6, [0036-0040]); 
a first metal line (M6 in Fig. 4-6 and Fig. 11, [0048]) arranged on the first insulating film (12 in Fig. 7, [0059-0060]) and extending while overlaid on the signal line (S/S1/S2/S3 in Fig. 3 and 6, [0036-0040]); 
a metal electrode (the electrode portion of ML5 or ML8 between adjacent PSU in Fig. 4-6, [0050], the metal layers ML1 to ML10 are not formed at spacer-grounded portions PSU at which the tip portions of the first and second spacers PS1 and PS2 formed on the counter-substrate CT contact the alignment film on the array substrate AR) arranged on the first insulating film (12 in Fig. 7, [0059-0060]) and formed of a same material ([0048]) as the first metal line (M6 in Fig. 4-6 and Fig. 11, [0048]); 
a second insulating film (13 in Fig. 7, [0059]) covering the first metal line (M6 in Fig. 4-6 and Fig. 11, [0048]) and the metal electrode (the electrode portion of ML5 or ML8 between adjacent PSU in Fig. 4-6, [0050]); 
a first common electrode (CE1/CE2 in Fig. 7, [0060-0061]) located on the second insulating film (13 in Fig. 7, [0059]); and 
a light-shielding layer (BM in Fig. 4-7, [0045-0047, 0053, [0062-0063]) including a first light- shielding portion (the portions of BM above the gate lines G in Fig. 4-6) overlaid on the scanning line (G in Fig. 3 and 5-6, [0036-0040]) and extending in the first direction (the horizontal direction in Fig. 3-6) and a second light- shielding portion (the portions of BM above the source lines S in Fig. 4-6) overlaid on the signal line (S/S1/S2/S3 in Fig. 3 and 6, [0036-0040]) and extending in the second direction (the signal line S extending direction in Fig. 4-6), wherein 
the first metal line (M6 in Fig. 4-6 and Fig. 11, [0048]) includes a first portion (M61 and/or M62 in Fig. 4-6, [0052-0057]) overlaid on the second light-shielding portion (the portions of BM above the source lines S in Fig. 4-6) and extending in the second direction (the signal line S extending direction in Fig. 4-6) and a second portion (M63 in Fig. 4-6, [0052-0057]) overlaid on the first light-shielding portion (the portions of BM above the gate lines G in Fig. 4-6) and having a width larger (Fig. 5-6, [0054]) than a width of the first portion (M61 and/or M62 in Fig. 4-6, [0052-0057]), 
the first common electrode (CE1/CE2 in Fig. 7, [0060-0061]) is in contact with (Fig. 7) the second portion (M63 in Fig. 4-7, [0052-0057]) at a position overlaid (Fig. 6-7) on the second portion (M63 in Fig. 4-7, [0052-0057]), and the second portion (M63 in Fig. 4-7, [0052-0057]) includes an arcuate first edge (Fig. 5-6) and an arcuate second edge (Fig. 5-6) located on a side opposite to the first edge (Fig. 5-6), in planar view (Fig. 5-6).
Maede does not teach that the first common electrode is in contact with the second portion through a first contact hole formed in the second insulating film at a position overlaid on the second portion. 
Akiyoshi teaches that a first common electrode (110 in Fig. 2-3 and 7, [0037, 0049-0050]) is in contact (Fig. 2-3) with a second portion (the portions of 112 corresponding to the gate lines 11 in Fig. 2-3, [0039]) through a first contact hole (122 in Fig. 3 and 7, [0050]) formed in the second insulating film (111in Fig. 3, [0050]) at a position (Fig. 3) overlaid on a second portion (the portions of 112 corresponding to the gate lines 11 in Fig. 2-3, [0039]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Maede such that in the system of Maede, the first common electrode is in contact with the second portion through a first contact hole formed in the second insulating film at a position overlaid on the second portion. The motivation is to prevent a voltage drop in the common electrode (Akiyoshi, [0050, 0060]).
Regarding claims 10, Maede also teaches the following elements:
(Claim 10) a width of the first light-shielding portion (the portions of BM above the gate lines G in Fig. 4-6) in the second direction (the signal line S extending direction in Fig. 4-6) is larger than (Fig. 4) a width of the second light-shielding portion (the portions of BM above the source lines S in Fig. 4-6) in the first direction (the signal line S extending direction in Fig. 4-6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maede (1st interpretation) in view of Akiyoshi as applied to claim 9 above, and further in view of Yamada (US 2016/0246104).
Regarding claim 16, Maede teaches the first insulating film (12 in Fig. 7, [0059-0060]) and the second insulating film (13 in Fig. 7, [0059]). Maede does not teach the following elements. 
Yamada teaches the following elements:
(Claim 16) a first insulating film (32 in Fig. 1-2, [0044-0045]) and a second insulating film (34 in Fig. 1, [0049-0051]) are formed of an organic insulating material ([0049]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yamada for the system of Maede in view of Akiyoshi such that in the system of Maede in view of Akiyoshi, 
(Claim 16) the first insulating film and the second insulating film are formed of an organic insulating material.
The motivation is to prevent irregularities that may occur on the thin-film transistor array layer, provide a liquid crystal display device having a more simplified structure and a more simplified manufacturing process (Yamada, [0044, 0009]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maede (US 2017/0192279, 2st interpretation) in view of Akiyoshi (US 2019/0056620), Ha (US 2002/0105604) and Itou (US 2017/0090262)
Regarding claim 9, Maede teaches a display device (Fig. 1-13, [0023-0075]) comprising: 
a scanning line (G in Fig. 3 and 5-6, [0036-0040]) extending in the first direction (the horizontal direction in Fig. 3-6); 
a signal line (S/S1/S2/S3 in Fig. 3 and 6, [0036-0040]) extending in a second direction (the signal line S extending direction in Fig. 4-6) intersecting the first direction (the horizontal direction in Fig. 3-6); 
a first insulating film (12 in Fig. 7, [0059-0060]) covering ([0060]) the signal line (S/S1/S2/S3 in Fig. 3 and 6, [0036-0040]); 
a first metal line (M6 in Fig. 4-6 and Fig. 11, [0048]) arranged on the first insulating film (12 in Fig. 7, [0059-0060]) and extending while overlaid on the signal line (S/S1/S2/S3 in Fig. 3 and 6, [0036-0040]); 
an electrode (PE1/PE2 in Fig. 7) in an insular shape (Fig, 4) arranged on the first insulating film (12 in Fig. 7, [0059-0060]); 
a second insulating film (13 in Fig. 7, [0059]) covering the first metal line (M6 in Fig. 4-6 and Fig. 11, [0048]) and the electrode (PE1/PE2 in Fig. 7); 
a first common electrode (CE1/CE2 in Fig. 7, [0060-0061]) located on the second insulating film (13 in Fig. 7, [0059]); and 
a light-shielding layer (BM in Fig. 4-7, [0045-0047, 0053, [0062-0063]) including a first light- shielding portion (the portions of BM above the gate lines G in Fig. 4-6) overlaid on the scanning line (G in Fig. 3 and 5-6, [0036-0040]) and extending in the first direction (the horizontal direction in Fig. 3-6) and a second light- shielding portion (the portions of BM above the source lines S in Fig. 4-6) overlaid on the signal line (S/S1/S2/S3 in Fig. 3 and 6, [0036-0040]) and extending in the second direction (the signal line S extending direction in Fig. 4-6), wherein 
the first metal line (M6 in Fig. 4-6 and Fig. 11, [0048]) includes a first portion (M61 and/or M62 in Fig. 4-6, [0052-0057]) overlaid on the second light-shielding portion (the portions of BM above the source lines S in Fig. 4-6) and extending in the second direction (the signal line S extending direction in Fig. 4-6) and a second portion (M63 in Fig. 4-6, [0052-0057]) overlaid on the first light-shielding portion (the portions of BM above the gate lines G in Fig. 4-6) and having a width larger (Fig. 5-6, [0054]) than a width of the first portion (M61 and/or M62 in Fig. 4-6, [0052-0057]), 
the first common electrode (CE1/CE2 in Fig. 7, [0060-0061]) is in contact with (Fig. 7) the second portion (M63 in Fig. 4-7, [0052-0057]) at a position overlaid (Fig. 6-7) on the second portion (M63 in Fig. 4-7, [0052-0057]), and the second portion (M63 in Fig. 4-7, [0052-0057]) includes an arcuate first edge (Fig. 5-6) and an arcuate second edge (Fig. 5-6) located on a side opposite to the first edge (Fig. 5-6), in planar view (Fig. 5-6).
Maede does not teach that the first common electrode is in contact with the second portion through a first contact hole formed in the second insulating film at a position overlaid on the second portion. Maede teaches that the electrode (PE1/PE2 in Fig. 7) is a pixel electrode. Morimoto does not teach that the electrode is a metal electrode and formed of a same material as the first metal line.
Akiyoshi teaches that a first common electrode (110 in Fig. 2-3 and 7, [0037, 0049-0050]) is in contact (Fig. 2-3) with a second portion (the portions of 112 corresponding to the gate lines 11 in Fig. 2-3, [0039]) through a first contact hole (122 in Fig. 3 and 7, [0050]) formed in the second insulating film (111in Fig. 3, [0050]) at a position (Fig. 3) overlaid on a second portion (the portions of 112 corresponding to the gate lines 11 in Fig. 2-3, [0039]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Maede such that in the system of Maede, the first common electrode is in contact with the second portion through a first contact hole formed in the second insulating film at a position overlaid on the second portion. The motivation is to prevent a voltage drop in the common electrode (Akiyoshi, [0050, 0060]).
Ha teaches that an electrode being a pixel electrode (119b in Fig. 10-10C, [0073-0075]) is a metal electrode ([0073]) and made of a material of aluminum ([0073]).
Ito teaches that a material of a first metal line (CL in Fig. 2 and 4A-4B, [0051]) is aluminum ([0051]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ha and Ito for the system of Morimoto in view of Akiyoshi such that in the system of Morimoto in view of Akiyoshi, the electrode is a metal electrode and formed of aluminum, and a material of the first metal line is aluminum; therefore, the electrode is a metal electrode and formed of a same material as the first metal line. The motivation is to provide an electrode very resistant to the dry etching with the low resistance and high reflectance properties (Ha, [0075]), and the resistance of the common electrode can be reduced and the delay in potential variation can be suppressed (Ito, [0051]).
Regarding claim 11, Maede also teaches that a second metal line (ML7 in Fig. 4) located between the first insulating film (12 in Fig. 7, [0059-0060]) and the second insulating film (13 in Fig. 7, [0059]) and extending in the second direction (the signal line S extending direction in Fig. 4-6), wherein the electrode (PE1 in Fig. 7) is located between the first metal line and the second metal line (ML7 in Fig. 4) and is overlaid (Fig. 7) on the first light-shielding portion (the portions of BM above the gate lines G in Fig. 4-6). 
Ha teaches that an electrode being a pixel electrode (119b in Fig. 10-10C, [0073-0075]) is a metal electrode ([0073]) and has a polygonal shape larger than four sides (Fig. 3) or an elliptic shape.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ha for the system of Morimoto in view of Akiyoshi, Ha and Ito such that in the system of Morimoto in view of Akiyoshi, Ha and Ito, the metal electrode is located between the first metal line and the second metal line and is overlaid on the first light-shielding portion, and has a polygonal shape larger than four sides or an elliptic shape. The motivation is to provide an electrode very resistant to the dry etching with the low resistance and high reflectance properties (Ha, [0075]), and the resistance of the common electrode can be reduced and the delay in potential variation can be suppressed (Ito, [0051]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maede (2st interpretation) in view of Akiyoshi, Ha and Itou as applied to claim 9 above, and further in view of Tsuei (US 2020/0183235).
Regarding claim 12, Maede in view of Akiyoshi, Ha and Itou teaches the metal electrode is the pixel electrode. 
Akiyoshi also teaches that a drain electrode (107 in Fig. 2-3, [0036]) in an insular shape (Fig. 2) overlaid on a first light-shielding portion (the horizontal portion of 114 in Fig. 2, Fig. 3, [0039]) and formed of a same material ([0046]) as the signal line (12 in Fig. 2-3), wherein a pixel electrode (113 in Fig. 3) is in contact with the drain electrode (107 in Fig. 2-3, [0036]) through a second contact hole (130 in Fig. 3, [0036]) formed in the first insulating film (108 in Fig. 3, [0047]), and
Tsuei teaches that a drain electrode (160 in Fig. 1-4, [0029, 0031-0032, 0037-0038]) includes an arcuate third edge (Fig. 1 and Fig. 3) opposed to a scanning line (120 in Fig. 1 and 3) in planar view (Fig. 1 and 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi and Tsuei for the system of Maede in view of Akiyoshi, Ha and Itou such that in the system of Maede in view of Akiyoshi, Ha and Itou, a drain electrode in an insular shape overlaid on the first light-shielding portion and formed of a same material as the signal line, wherein the metal electrode is in contact with the drain electrode through a second contact hole formed in the first insulating film, and the drain electrode includes an arcuate third edge opposed to the scanning line in planar view. The motivation is to realize the high definition liquid crystal display device of less color mixture (Akiyoshi, [0008]), and it helps to provide electrical connection to the curved edge portions of pixel electrode, and bright-state transmittance, the dark-state transmittance, or the maintenance ratio of the viewing-angles of the display panel can be kept within the desired design range, and the display quality of the display panel is thereby improved (Tsuei, [0006]).
Regarding claim 13, Maede in view of Akiyoshi, Ha, Itou and Tsuei teaches the metal electrode is the pixel electrode. 
Tsuei teaches that the metal electrode (140 in Fig. 3-4, [0036]) covers the third edge (the curved corner edge of 160 opposing to 120 in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Maede in view of Akiyoshi, Ha, Itou and Tsuei such that in the system of Maede in view of Akiyoshi, Ha, Itou and Tsuei, the metal electrode covers the third edge. The motivation is to provide electrical connection to the curved edge portions of pixel electrode, and bright-state transmittance, the dark-state transmittance, or the maintenance ratio of the viewing-angles of the display panel can be kept within the desired design range, and the display quality of the display panel is thereby improved (Tsuei, [0006]).

Allowable Subject Matter
Claims 4-5, 7-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a semiconductor substrate or a display device as set forth in claims 4-5, 7-8, 14.
Regarding claims 4-5 and 7-8, none of the prior art discloses or suggests a semiconductor substrate recited in claim 3, wherein an alignment film covering the inorganic insulating film; and a pixel electrode provided between the inorganic insulating film and the alignment film, wherein “the pixel electrode is connected to the transparent electrode through a contact hole formed in the inorganic insulating film” in combination with the other required elements of the claim.
Regarding claim 14, none of the prior art discloses or suggests a display device recited in claim 9, wherein a transparent electrode in an insular shape located on the second insulating film and overlaid on the metal electrode, wherein “t the transparent electrode is in contact with the metal electrode through a third contact hole formed in the second insulating film and has an elliptic shape or a polygonal shape larger than four sides” in combination with the other required elements of the claim.
Regarding claim 15, none of the prior art discloses or suggests a display device recited in claim 9, wherein a second common electrode arranged parallel to the second direction of the first common electrode, wherein the metal electrode is located between the first common electrode and the second common electrode in planar view, wherein “the first common electrode includes a protruding portion protruding to the second common electrode side, and the protruding portion is overlaid on the second portion of the first metal line” in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871